OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3486 Madison Mosaic Tax-Free Trust (Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI 53711 (Address of principal executive offices)(Zip code) Pamela M. Krill Madison/Mosaic Legal and Compliance Department 550 Science Drive Madison, WI53711 (Name and address of agent for service) Registrant's telephone number, including area code: 608-274-0300 Date of fiscal year end: September 30 Date of reporting period: December 31, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (ss 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s 3507. Item 1. Schedule of Investments. Madison Mosaic Tax-Free National Fund Portfolio of Investments – December 31, 2010 (unaudited) Par Value Value (Note 1) LONG TERM MUNICIPAL BONDS - 97.9% Alabama - 1.4% Troy University, (ASSURED GTY) 4.125%, 11/1/2023 Arizona - 6.6% Arizona Health Facilities Authority, (Escrowed To Maturity) (NATL-RE) 6.25%, 9/1/2011 Arizona Sports & Tourism Authority, 5%, 7/1/2016 Arizona Transportation Board, 5%, 7/1/2013 City of Tempe AZ, 5%, 7/1/2020 Glendale Western Loop 101 Public Facilities Corp., 6%, 7/1/2024 Maricopa County Stadium District/AZ, (AMBAC) 5.25%, 6/1/2012 Maricopa County Unified School District No. 090 Saddle Mountain, General Obligation, 5%, 7/1/2014 Maricopa County Unified School District No. 41 Gilbert, General Obligation, (AGM) 5.8%, 7/1/2014 Northern Arizona University, Certificate Participation, (AMBAC) 5%, 9/1/2023 Arkansas - 0.7% City of Fort Smith AR, (AGM) 5%, 10/1/2021 District of Columbia - 0.7% District of Columbia, General Obligation, (NATL-RE) 5.5%, 6/1/2012 Florida - 8.2% Emerald Coast Utilities Authority, (NATL-RE FGIC) 5%, 1/1/2025 Florida State Board of Education, General Obligation, (ST GTD) 4.75%, 6/1/2035 Peace River/Manasota Regional Water Supply Authority, (AGM) 5%, 10/1/2023 Georgia - 6.1% Augusta-Richmond County Coliseum Authority, (CNTY GTD) 5%, 10/1/2023 City of Atlanta GA, (AGM) 5.75%, 11/1/2030 Emanuel County Hospital Authority, (AMBAC CNTY GTD) 4.3%, 7/1/2017 Gwinnett County Development Authority, Certificate Participation, (NATL-RE) 5.25%, 1/1/2018 Private Colleges & Universities Authority, 5%, 9/1/2038 Illinois - 4.9% County of Winnebago IL, General Obligation, (NATL-RE) 5%, 12/30/2024 Regional Transportation Authority, (AMBAC) 7.2%, 11/1/2020 Indiana - 5.9% Indianapolis Local Public Improvement Bond Bank, (ASSURED GTY) 5.5%, 1/1/2038 Western Boone Multi-School Building Corp, General Obligation, (AGM ) 5%, 1/10/2020 Kentucky - 0.4% Laurel County School District Finance Corp., (AGM SEEK) 4%, 6/1/2016 Maryland - 0.3% Maryland State Transportation Authority, (Escrowed To Maturity) 6.8%, 7/1/2016 Massachusetts - 2.4% Massachusetts School Building Authority, (AGM) 5%, 8/15/2023 Michigan - 5.5% Charles Stewart Mott Community College, General Obligation, (NATL-RE) 5%, 5/1/2018 Detroit City School District, General Obligation, (FGIC Q-SBLF) 6%, 5/1/2020 Redford Unified School District No. 1, General Obligation, (AMBAC Q-SBLF) 5%, 5/1/2022 Mississippi - 4.2% Harrison County Wastewater Management District, (Escrowed To Maturity) (FGIC) 7.75%, 2/1/2014 Harrison County Wastewater Management District, (Escrowed To Maturity) (FGIC) 8.5%, 2/1/2013 Missouri - 4.7% City of O'Fallon MO, Certificate Participation, (NATL-RE) 5.25%, 11/1/2016 County of St Louis MO, (Escrowed To Maturity) 5.65%, 2/1/2020 Jefferson City School District/MO, General Obligation, (Escrowed To Maturity) 6.7%, 3/1/2011 Missouri State Board of Public Buildings, 5.5%, 10/15/2013 St Louis Industrial Development Authority, 6.65%, 5/1/2016 New Jersey - 4.5% New Jersey State Turnpike Authority, (BHAC-CR FSA) 5.25%, 1/1/2028 New Jersey State Turnpike Authority, (Escrowed To Maturity) (NATL-RE) 6.5%, 1/1/2016 New York - 2.8% New York State Dormitory Authority, (BHAC-CR AMBAC) 5.5%, 7/1/2031 Port Authority of New York & New Jersey, 5.375%, 3/1/2028 North Carolina - 10.4% Board of Governors of the University of North Carolina, (NATL-RE) 5%, 10/1/2015 City of Raleigh NC, Certificate Participation, 4.75%, 6/1/2025 County of Dare NC, Certificate Participation, (AMBAC) 5%, 6/1/2023 County of Forsyth NC, 4.5%, 4/1/2021 North Carolina Medical Care Commission, (HUD SECT 8) 5.5%, 10/1/2024 State of North Carolina, 4.5%, 5/1/2027 Pennsylvania - 5.5% Lehigh County General Purpose Authority, (NATL-RE) 7%, 7/1/2016 Pennsylvania Higher Educational Facilities Authority, (NATL-RE) 5%, 4/1/2020 South Carolina - 1.7% York County School District No 1/SC, General Obligation, 5%, 3/1/2027 Texas - 10.5% City of San Antonio TX, 5.125%, 5/15/2029 City of Sugar Land TX, General Obligation Ltd., 5%, 2/15/2028 County of Harris TX, General Obligation Ltd., (Prerefunded 10/01/18 @ 100) 5.75%, 10/1/2024 Lower Colorado River Authority, (Escrowed To Maturity) (AMBAC) 6%, 1/1/2017 Mueller Local Government Corp., 5%, 9/1/2025 Virginia - 6.4% City of Hopewell VA, General Obligation, 5.875%, 7/15/2034 Commonwealth of Virginia, General Obligation, 5%, 6/1/2027 County of Arlington VA, General Obligation, 5%, 1/15/2025 Fairfax County Redevelopment & Housing Authority, 5%, 10/1/2039 Henry County Public Service Authority, (AGM) 5.25%, 11/15/2015 Virginia Housing Development Authority, 4.8%, 10/1/2039 Washington - 2.3% Grays Harbor County Public Utility District No. 1, (AGM) 5.25%, 7/1/2024 Wisconsin - 1.8% State of Wisconsin, General Obligation, 5%, 5/1/2024 Wisconsin Health & Educational Facilities Authority, 5.25%, 10/1/2021 TOTAL INVESTMENTS - 97.9% (Cost $26,607,333) NET OTHER ASSETS AND LIABILITIES - 2.1% TOTAL ASSETS - 100% $ 27,604,599 AGM: Assured Guaranty Municipal Corp. AMBAC: AMBAC Indemnity Corp. ASSURED GTY: Assured Guaranty - BHAC-CR: Berkshire Hathaway Assuranty Corp. CNTY GTD: County Guaranteed FGIC: Financial Guaranty Insurance Co. FSA: Financial Security Assurance HUD SECTION 8: HUD Insured Multifamily Housing NATL-RE: National Public Finance Guarantee Corp Q-SBLF: Qualified School Board Loan Fund SEEK: Obligation assumed by AGM ST GTD: State Guaranteed See Notes to Portfolio of Investments Madison Mosaic Virginia Tax-Free Fund Portfolio of Investments –December 31, 2010(unaudited) Par Value Value (Note 1) LONG TERM MUNICIPAL BONDS - 97.8% Development - 3.1% Prince William County Industrial Development Authority, 5.25%, 2/1/2018 Education - 10.3% Prince William County Industrial Development Authority, 5%, 10/1/2018 University of Virginia, 5%, 6/1/2040 Virginia College Building Authority, 5%, 4/1/2016 Virginia College Building Authority, 5%, 9/1/2026 Virginia College Building Authority, 5%, 2/1/2029 Virginia College Building Authority, 5%, 2/1/2023 Virginia Polytechnic Institute & State University, (AMBAC) 5%, 6/1/2014 Virginia Public School Authority, 5%, 12/1/2018 Facilities - 14.1% Gloucester County Industrial Development Authority, (NATL-RE) 4.375%, 11/1/2025 Henrico County Economic Development Authority, 5%, 10/1/2018 Newport News Industrial Development Authority, 5%, 7/1/2025 Northwestern Regional Jail Authority, (NATL-RE) 5%, 7/1/2019 Prince William County Park Authority, 4%, 4/15/2024 Roanoke County Economic Development Authority, (ASSURED GTY) 5%, 10/15/2016 Stafford County & Staunton Industrial Development Authority, (NATL-RE) 4.5%, 8/1/2025 Stafford County & Staunton Industrial Development Authority, (XLCA) 5%, 8/1/2021 Virginia Public Building Authority, 5.25%, 8/1/2023 General - 8.0% Fairfax County Economic Development Authority, (NATL-RE) 5.25%, 9/1/2019 County of Prince William VA, Certificate Participation, (AMBAC) 5%, 6/1/2022 Puerto Rico Public Finance Corp, (Escrowed To Maturity) (AMBAC) 5.5%, 8/1/2027 Virgin Islands Public Finance Authority, (NATL-RE FGIC) 5%, 10/1/2023 General Obligation - 14.6% City of Alexandria VA, General Obligation, 5%, 1/1/2016 County of Arlington VA, General Obligation, 5%, 1/15/2025 County of Henrico VA, General Obligation, (Prerefunded 12/01/18 @ 100) 5%, 12/1/2024 County of Henrico VA, General Obligation, 5%, 7/15/2025 City of Hopewell VA, General Obligation, 5.875%, 7/15/2034 County of Loudoun VA, General Obligation, (Prerefunded 12/01/17 @ 100) 5%, 12/1/2018 County of Loudoun VA, General Obligation, 5%, 10/1/2013 County of Prince George VA, General Obligation, (ASSURED GTY ) 5%, 2/1/2020 City of Richmond VA, General Obligation, (AGM) 5%, 7/15/2023 County of Spotsylvania VA, General Obligation, (NATL-RE) 4.25%, 1/15/2013 Commonwealth of Virginia, General Obligation, 5%, 6/1/2026 Commonwealth of Virginia, General Obligation, 5%, 6/1/2027 Medical - 9.3% Augusta County Industrial Development Authority, 5.25%, 9/1/2020 Charlotte County Industrial Development Authority/VA, 5%, 9/1/2016 Henrico County Economic Development Authority, (NATL-RE) 6%, 8/15/2016 Roanoke Economic Development Authority, (Escrowed To Maturity) (NATL-RE) 6.125%, 7/1/2017 Multifamily Housing - 6.9% Fairfax County Redevelopment & Housing Authority, 4.75%, 10/1/2036 Fairfax County Redevelopment & Housing Authority, 5%, 10/1/2039 Suffolk Redevelopment & Housing Authority, 5.6%, 2/1/2033 Virginia Housing Development Authority, 4.8%, 10/1/2039 Pollution - 4.5% Southeastern Public Service Authority, (Escrowed To Maturity) (AMBAC) 5%, 7/1/2015 Southeastern Public Service Authority, (Escrowed To Maturity) (AMBAC) 5%, 7/1/2015 Power - 3.6% Chesterfield County Economic Development Authority, 5%, 5/1/2023 Puerto Rico Electric Power Authority, (BHAC-CR MBIA-RE FGIC) 5.25%, 7/1/2024 School District - 1.5% Virginia Public School Authority, 5%, 8/1/2027 Transportation - 2.7% Puerto Rico Highway & Transportation Authority, (ASSURED GTY) 5.25%, 7/1/2034 Richmond Metropolitan Authority, (NATL-RE FGIC) 5.25%, 7/15/2012 Richmond Metropolitan Authority, (NATL-RE FGIC) 5.25%, 7/15/2022 Utilities - 3.6% City of Richmond VA, (AGM) 4.5%, 1/15/2033 Water - 15.6% Fairfax County Water Authority, 5.25%, 4/1/2023 Frederick-Winchester Service Authority, (AMBAC) 5%, 10/1/2015 Hampton Roads Sanitation District, 5%, 4/1/2033 Henry County Public Service Authority, (AGM) 5.25%, 11/15/2013 Henry County Public Service Authority, (AGM) 5.25%, 11/15/2015 City of Norfolk VA, (NATL-RE) 5.9%, 11/1/2025 Upper Occoquan Sewage Authority, (NATL-RE) 5.15%, 7/1/2020 Virginia Resources Authority, 5%, 10/1/2027 Virginia Resources Authority, 5%, 11/1/2031 TOTAL INVESTMENTS - 97.8% (Cost $23,974,716) NET OTHER ASSETS AND LIABILITIES - 2.2% TOTAL ASSETS - 100% AGM: Assured Guaranty Municipal Corp. AMBAC: AMBAC Indemnity Corp. ASSURED GTY: Assured Guaranty - BHAC-CR: Berkshire Hathaway Assuranty Corp. FGIC: Financial Guaranty Insurance Co. NATL-RE: National Public Finance Guarantee Corp. XLCA: XL Capital Assuranty See Notes to Portfolio of Investments. Notes to Portfolio of Investments 1. Portfolio Valuation: Securities having maturities of 60 days or less are valued at amortized cost, which approximates market value.Securities having longer maturities, for which quotations are readily available, are valued at the mean between their closing bid and ask prices.Securities for which market quotations are not readily available are valued at their fair value as determined in good faith under procedures approved by the Board of Trustees. Each fund has adopted the Financial Accounting Standards Board (“FASB”) applicable guidance on fair value measurements.Fair value is defined as the price that each fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. A three-tier hierarchy is used to maximize the use of observable market data “inputs” and minimize the use of unobservable “inputs” and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rate volatilities, prepayment speeds, credit risk, benchmark yields, transactions, bids, offers, new issues, spreads and other relationships observed in the markets among comparable securities, underlying equity of the issuer; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data, etc.) Level 3 – Significant Unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The valuation techniques used by the funds to measure fair value for the period ended December 31, 2010 maximized the use of observable inputs and minimized the use of unobservable inputs.As of December 31, 2010, none of the funds held securities deemed as a Level 3. The following is a summary of the inputs used as of December 31, 2010 in valuing the funds’ investments carried at fair value: Quoted Prices in Active Markets for Identical Investments Significant Other Observable Inputs Significant Unobservable Inputs Level 1 Level 2 Level 3 Value at 12/31/10 National Fund Long Term Municipal Bonds $- $- Total $- $- Virginia Fund Long Term Municipal Bonds $- $- Total $- $- Quoted Prices in Active Markets for Identical Investments Significant Other Observable Inputs Significant Unobservable Inputs Level 1 Level 2 Level 3 Value at 12/31/10 National Fund Long Term Municipal Bonds $- $- Total $- $- Virginia Fund Long Term Municipal Bonds $- $- Total $- $- The Funds have adopted the Accounting Standard Update, Fair Value Measurements and Disclosures; Improving Disclosures about Fair Value Measurements which provides guidance on how investment assets and liabilities are to be valued and disclosed. Specifically, the amendment requires reporting entities to disclose i) the input and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements, for Level 2 or Level 3 positions, ii) transfers between all levels (including Level 1 and Level 2) will be required to be disclosed on a gross basis (i.e. transfers out must be disclosed separately from transfers in) as well as the reason(s) for the transfer and iii) purchases, sales, issuances and settlements must be shown on a gross basis in the Level 3 rollforward rather than as one net number. The effective date of the amendment is for interim and annual periods beginning after December 15, 2009, however, the requirement to provide the Level 3 activity for purchases, sales, issuance and settlements on a gross basis will be effective for interim and annual period beginning after December 15, 2010. There were no transfers between classification levels during the period ended December 31, 2010. The funds adopted guidance on enhanced disclosures about a Fund's derivative and hedging activities. Management has determined that there is no impact on the financial statement of the Funds as it did not hold derivative financial instruments during the period. Investment Transactions: Investment transactions are recorded on a trade date basis. The cost of investments sold is determined on the identified cost basis for financial statement and federal income tax purposes. Item 2. Controls and Procedures. (a) The registrant’s principal executive officer and principal financial officer determined that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "Act") are effective, based on their evaluation of these controls and procedures within 90 days of the date of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act. There were no significant changes in the Trust’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation. The officers identified no significant deficiencies or material weaknesses. (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Madison Mosaic Tax-Free Trust By: (signature) W. Richard Mason, Chief Compliance Officer Date: February 22, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: (signature) Katherine L. Frank, Chief Executive Officer Date: February 22, 2011 By: (signature) Greg Hoppe, Chief Financial Officer Date: February 22, 2011
